Citation Nr: 0414122
Decision Date: 06/02/04	Archive Date: 09/01/04

DOCKET NO. 00-11 118                        DATE JUN 02 2004

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a right foot injury.

2. Entitlement to a rating in excess of 20 percent for low back syndrome.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1981 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied ratings in excess of 10 and 20 percent for the veteran's residuals of a right foot injury and low back syndrome, respectively.

REMAND

The Board notes that the veteran's service-connected residuals of a right foot injury are rated under 38 C.F.R. § 4.71a, Diagnostic code 5284, which relate to functional impairment of the foot. The representative has presented argument to the effect that the veteran's right ankle disability should be considered. The Board finds that, in reviewing the statement of the case and supplemental statements of the case issued during this appeal, while it is apparent that the RO considered the ankle, the veteran was not provided with all of the applicable rating criteria. Specifically, in addition to Code 5284 noted above, 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5271 must be considered and such must be provided to the veteran and his representative in a supplemental statement of the case.

1. Residuals of a foot injury

The veteran is service connected for residuals of a right foot injury, evaluated as 10 percent disabling. He underwent a VA examination in October 1999. He complained of pain 9/1 0 to 10/1 0, as well as significant swelling. He had trouble wearing shoes, and had occasional instability, weakness, and numbness. Upon examination, the clinician noted that he had full range of motion, dorsiflexion, plantar flexion, eversion, and inversion. The veteran was tender to palpation over

- 2 



the anteromedial aspect of the ankle joint. No tibialis anterior tendonitis or peroneal tendonitis was noted. The clinician assessed the veteran with a mild to moderate disability to his right ankle.

Based on the October 1999 examination, as well as the V AMC reports, the RO denied the veteran's increased rating claim. The veteran filed a Notice of Disagreement in which he requested that his case be sent to the Board.

X-rays taken in November 2001 revealed mild degenerative changes involving the right medial malleolus. Joint spaces were well preserved, and there was no soft tissue swelling.

In December 2001, the veteran underwent another VA examination. He complained of increased pain in the lateral portion of his ankle. Upon examination, the range of motion was 15 degrees of dorsiflexion and 40 degrees of plantar flexion.

The veteran attended a Board hearing in August 2002 in which he testified that the pain in his ankle has become worse since the most recent VA examination.

The veteran underwent a whole body bone scan in October 2002. Increased uptake was seen at the tarsal bones on the right. The findings were most likely the result of degenerative changes.

The veteran underwent another VA examination in March 2003. He stated that the pain in his ankle is significantly worse to the point where it hurts every day. Base line pain was estimated at 7/10, but he also reported flare-ups of pain to 10/10. When the pain flares up, the veteran stated that the ankle stiffness increases, as does the loss of motion, and swelling. He reports using a cane in order to take the pressure off his right ankle, but he gets pain in the right ankle if he walks for a block or more, or if he stands for 15 minutes.

Upon examination, the veteran's right ankle was tender to palpation over the tibiotalar and talonavicular joint. He had no pain over the remainder of the foot.

- 3 



A subsequent bone scan taken in May 2003 again revealed a small amount of uptake near the navicular bone, suggesting degenerative changes.

The veteran then underwent a right talonavicular arthrodesis with tibial autograft in August 2003. A January 2004 RO decision granted the veteran a temporary evaluation of 100 percent effective August 2003 to April 2004 based on surgical treatment necessitating convalescence.

The medical evidence of record reveals that the veteran suffers from degenerative changes in the right foot and ankle. As noted above, the veteran was not provided with all of the applicable rating criteria with regard to his ankle. Specifically, in addition to Code 5284 noted above, 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5271 must be considered and such must be provided to the veteran and his representative in a supplemental statement of the case. The RO must also consider whether the veteran is entitled to separate ratings (one for residuals of a foot injury, and another for an ankle disability). See Esteban v. Brown, 6 Vet. App. 259,261-62 (1994).

2. Low back

An RO decision in June 1992 granted service connection for chronic low back syndrome with moderate limitation of motion. The low back disability was rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295. (As service connection is not in effect for degenerative disc disease of the lumbar spine, 38 C.F.R. § 4.71a, Diagnostic Code 5293 is not applicable.) The 20 percent rating has remained in effect ever since.

The veteran filed a claim for a rating in excess of 20 percent for his low back disability in September 1999. He underwent VA examinations in October 1999, December 2001, and March 2003. In his March 2003 examination, he complained of pain that had increased in severity over the last few years, located primarily in the paraspinal region of the lower lumbar region. He also complained of occasional radiating pain into his right anterior thigh and left posterior thigh and flare-ups about once a weak with increased stiffness. Upon examination, the clinician noted

-4



that the veteran's lower lumbar region of the spine was tender on palpation. He had minimal pain in the midline and no significant paraspinal muscle spasm. He had lumbar flexion to 70 degrees, extension to 10 degrees, and bilateral bending to 25 degrees. He had 5/5 strength "in all muscles groups (except those around the right foot and ankle). He had symmetric 1-2+ deep tendon reflexes and negative straight leg raise bilaterally. January 2002 radiographs of the lumbar spine revealed mild changes of the end plates consistent with degenerative joint disease with no significant loss of disk space at the L4-5 level. He had a minimal disk bulge, without evidence of herniation or canal stenosis. The clinician noted subjective complaints of pain and occasional numbness into his lower extremities and thigh region, but there was no objective evidence of radiculopathy.

At the veteran's August 2002 hearing, he testified that the pain had increased in severity since his December 200 1 VA examination. He also testified that he has 2-3 spasms a week, each spasm lasting for 10-20 minutes, and pain and numbness down his legs, particularly the right side.

The Board notes that, during the pendency of this appeal, the criteria for rating diseases and injuries of the spine were changed. See 68 Fed. Reg. 51454-58 (Aug. 27,2003) (to be codified at 38 C.F._. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)). VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether the revised version is more favorable to the veteran. In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation. If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no earlier than the effective date of that change.

In reviewing the record, it becomes apparent that the RO has not had the opportunity to adjudicate the veteran's claim for a rating in excess of20 percent for his low back disability, with consideration of the new rating criteria, nor does it appear that the veteran has received notice of the changes in the regulations used to evaluate diseases and injuries of the spine, which became effective on September 26,2003. 68 Fed. Reg. 51454-58 (Aug. 27, 2003). Because the applicable rating

- 5 



criteria changed during the pendency of this appeal, and the veteran has not been notified of the changes in the regulation or afforded any opportunity to present relevant argument, due process concerns require remanding this claim.

Given the change in regulations regarding the rating of spinal disabilities and the veteran's assertion that his low back disability has increased in severity since the last VA compensation examination in March 2003, it is the Board's judgment that there is a duty to provide him with a more current VA examination. 38 C.F.R. § 3.l59(c)(4); Caffrey v. Brown, 6 Vet. App.J77, 383-4 (1994).

The RO must also assure compliance with the applicable requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).

Accordingly, this case is REMANDED for the following action:

1. The RO must assure compliance with the applicable requirements of the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159,3.326 (2003). The RO's attention is directed to Quartuccio v. Principi, supra, pertaining to the amended version of38 U.S.C.A. § 5103(a), which requires that the Secretary identify for the veteran which evidence the VA will obtain and which evidence the veteran is expected to present. The RO should provide the veteran written notification specific to his claim, of the impact ofthe notification requirements on the claim. The veteran should further be requested to submit all evidence in his possession that pertains to his claim.

2. The RO should ask the veteran to list the names and addresses of all medical care providers who have evaluated or treated him for his low back disability since 1999. After securing the necessary releases, all such

- 6 



.records that are not already in the claims folder should be obtained.

3. The veteran should be afforded a VA orthopedic examination for the purpose of determining the current severity of his service-connected chronic low back syndrome. The claims file must be made available to and reviewed by the examiner. The evaluation should include complete range of motion studies for the lumbar spine. The examiner should also opine whether it is at least as likely as not (50 percent or more likelihood) that the veteran has any additional loss of function of the low back due to pain or flare-ups of pain, supported by adequate pathology; and whether it is at least as likely as not the veteran has any additional functional loss due to weakened movement, excess fatigability or incoordination. Such determinations should be expressed, if feasible, in terms of additional loss of range of motion. If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate.

4. Thereafter, the RO should ensure that no other notification or development action, in addition to that directed above, is required. If further action is required, the RO should undertake it before further adjudication of the claim.

5. After completing any additional development deemed necessary, the RO should readjudicate the issue of an increased rating for the veteran's service-connected low back disability, with consideration of all of the applicable rating criteria and the evidence obtained since the November 1999 rating decision.

- 7 



6. The RO should also readjudicate the issue of an increased rating for residuals of a foot injury, with consideration of all of the applicable rating criteria, to include 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5271. In so doing, the RO must determine whether the veteran is entitled to two separate ratings for his right foot and ankle disabilities.

7. If the appeal is not granted to the appellant's satisfaction, the RO should issue a Supplemental Statement of the Case, which must contain notice of all relevant action taken on the claim, to include a summary of all of the evidence added to the record since the July 2003 Supplemental Statement of the Case, and all of the applicable rating criteria, to include 38 C.FR. § 4.71a, Diagnostic Codes 5270-5271. A reasonable period of time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No.1 03-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In

- 8 



addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 9 





BOARD OF VETERANS' APPEALS
	DEP ARTMENT OF VETERANS AFFAIRS
	WASHINGTON, DC 20420

f.G

IN THE APPEAL OF
	JUSTIN G. WONG

br7 (p
	.	C 26 361 288
	1I_1n) /Il1'_
__
	._wrto _ _.
	DATE MAR 3 0 2004 f4t"'. _

IN THE CASE OF
	ALBERT Y. WONG

DOCKET NO. 03-08 184

) ) )

	.	On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Whether an overpayment of$681.16 in Chapter 35 Dependents' Educational Assistance benefits was validly created.

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


	_._-.__._-_._._--

IN THE APPEAL OF
	JUSTIN G. WONG

C 26 361 288

INTRODUCTION

The appellant is in receipt of Survivors' and Dependents'. Educational Assistance benefits pursuant to Title 38, United States Code, Chapter 35.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

As a preliminary matter, the Board observes that the record reflects that by letter dated in September 2002, the appellant requested that the $681.16 debt assessed against him be waived. The appellant's Notice of Disagreement as to the validity of the assessed overpayment was received in October 2002. See 38 U.S.C.A.
§ 7105(a) (West 2002). The appellant was subsequently advised by letter that because the RO would first render a decision regarding the validity of the debt, he should advise VA if he desired to appeal both that issue, as well as continue in his request for its waiver. By response received in December 2002, the appellant requested that the RO continue to process both the Notice of Disagreement and the issue of waiver of the debt.

In February 2003, the assessed debt was found to have been validly created, and the appellant was so advised by issuance of a Statement of the Case. In a separate action, the Committee on Waivers and Compromises (Committee) denied the appellant's request for waiver of the debt, and so advised the appellant by letter contemporaneously dated.

In March 2003, the appellant's Substantive Appeal was received. In his submission, the appellant did not address the question of waiver of the debt.

Having reviewed these matters, the sole issue presently on appeal is the issue of validity of the assessed debt.

-2


IN THE APPEAL OF
	JUSTING. WONG

C 26 361 288

FINDINGS OF FACT

1. The appellant enrolled in 8 credit hours beginning on September 27,2001, and ending on June 15, 2002; he was paid Dependents' Educational Assistance benefits under Chapter 35, Title 38 of the United States Code, for those 8 credit hours during that period of time.

2. In August 2002, VA was informed by the appellant's educational institution that he had reduced his credit hours from 8 hours to 4 hours, effective April 15, 2002; VA reduced the appellant's Chapter 35 benefits retroactively based on the fact that he was not entitled to payment for those reduced credit hours, which equaled 4 credit hours, and the overpayment atissue ensued.

CONCLUSION OF LAW

The assessed overpayment of VA educational benefits in the of $681.16 was validly created. 38 U.S.C.A §§ 3531,3532 (West 2002); 38 C.F.R. §§ 21.3130,21.3131, 21.3132 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record indicates that VA has determined that the appellant was entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code. 38 U.S.C.A. § 3531. An enrollment certification, received by VA in December 2001, shows that the appellant enrolled in 8 credit hours beginning on September 27,2001, and ending on June 15,2002. It was noted that the appellant was enrolled on a full-time basis. The appellant was paid Dependents' Educational Assistance benefits under Chapter 35, Title 38 of the United States Code, for those 8 credit hours.

In August 2002, the appellant's educational institution advised VA that effective April 15, 2002, the appellant's course load was adjusted from 8 credit hours to 4

- 3 


IN THE APPEAL OF
	JUSTIN G. WONG

C 26 361 288

credit hours, thus representing half-time training. VA advised the appellant by letter of the notice of his change of student status, and was further advised that the resulting overpayment for the period from April 15, 2002 to June 15,2002 amounted to $681.16. 38 C.F.R. § 21.3132.

Pursuant to 38 U.S.C.A § 3532(a)(1), the educational assistance allowance of an eligible person pursuing a program of education consisting of educational courses shall be paid at the monthly rate of $670.00 for full time, $503.00 for three-quarter time, or $335.00 for half-time pursuit. See 38 C.F.R. §§ 21.3130; 21.2131.

The evidence of record indicates that the appellant was paid for full-time enrollment for the period from April 15 to June 15,2002, in the amount of$I,362.33. However, there was a change in the appellant's student status from full-time training to half-time training and a reduction from 8 hours to 4 hours on April 15, 2002.

The appellant does not dispute that he was paid $1,362.33, and the record does not suggest otherwise. Because the amount the appellant was paid $1,362.33 for full-time training for the period of April 15, 2002 to June 15,2002, and only received half-time training, the total amount of indebtedness on the record is $681.16.

The appellant argues that at the time in question, he reduced his training because there was only one class that would count towards his degree "so I could not take an additional class to receive my full benefits." Nevertheless, the appellant received VA benefits for full-time training during that period of time, but was only enrolled on a half-time basis. In his substantive appeal, the appellant argues that the debt is invalid, as its calculation is based upon enrollment quarters of the school year. However, the operative statutory provisions are clear that the amounts of educational assistance allowance are based upon a monthly rate, and not one based upon the frequency or duration of the institutiqn's enrollment periods. See Meeks v. West, 12 Vet. App. 352 (1999).

- 4


IN THE APPEAL OF
	JUSTIN G. WONG

C 26 361 288

Accordingly, in light of the above, the Board finds that the overpayment of V A educational benefits in the calculated amount of $681.16, was validly created.

ORDER

The overpayment of VA educational benefits in the calculated amount of $681.16, was validly created. The appeal is denied.

Jqj IJ .llZ_.#
	JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

- 5 

